Citation Nr: 0709638	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the feet associated with 
bilateral pes planus.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In February 2004, the Board remanded this 
case.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is not productive of 
pronounced deformity with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement; his pes planus can be improved by orthopedic 
shoes or appliances.

2.  The veteran's degenerative joint disease of the feet 
results in some painful/limited motion of the toes of both 
feet, but does not cause incapacitating episodes.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bilateral pes planus are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5276 (2006).

2.  The criteria for an initial  rating in excess of 10 
percent for degenerative joint disease of the feet are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, DC 5003 (2006).

3.  TDIU is not warranted. 38 U.S.C.A. § 1155, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in January 2007.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The claimant's VA medical treatment records, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
Board recognizes that the claims file was not present for the 
April 2006 examination.  Nevertheless, the Board finds that 
the clinical findings may be used in consideration of the 
veteran's ratings for his bilateral foot disorders.  Further, 
the prior VA examination did include a review of the claims 
file and was comprehensive in review and evaluation.  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected feet disorders 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the latter case, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  In this case, 
uniform ratings are appropriate.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In April 2001, a claim of service connection was received 
from the veteran for bilateral foot disorders.  Color 
photographs were received which visibly showed that he had 
swollen feet.  

March 2002 VA medical records revealed that the veteran had 
no sores or ulcers on his feet.  He also did not have 
swelling of the feet or legs at that time.  He had pes planus 
with some hammertoe type of toes bilaterally and similar 
round calluses on the dorsal aspects of both 2nd toes.  

In conjunction with his claim, he was afforded a VA 
examination in April 2002.  A review of the claims file was 
conducted.  The veteran reported current pain and cramping in 
his feet and lower legs.  He related that he had swelling, 
pain, and inflammation of the legs which last 1-2 weeks.  The 
color photographs were referenced.  The veteran stated that 
his toes go through contracture on a nightly basis which was 
somewhat relieved with the use of medication.  The veteran 
related that he had daily flare-ups in the form of irritation 
with activities.  He experienced an increase in pain with 
activities as well as with normal daily behavior.  There was 
a questionable neurological cause in regard to the 
contracture of the lesser toes.  With regard to what extent 
there was additional limitation of motion and function due to 
flare-ups, irritation and poor balance were noted.  The 
examiner indicated that the veteran was unable to stand for 
long periods of time.  The veteran was not wearing corrective 
shoes, but he had foreign objects in his left shoe.  
Specifically, he had 8 red beans, 2 pennies, and a house key.  
There was no sign of use of any assistive walking device.  
The veteran reported that he had used orthotics, but they 
were stolen.  When questioned of the effect on his daily 
occupation and activities, the veteran reported that he would 
sit and read and had no physical activities which he was 
involved in on a routine daily basis.  

Evaluation of each foot revealed a hammer digit formation 
bilaterally.  The right foot demonstrated rigid contracture 
of the 2nd through the 5th toes, approximately 20 degrees 
contracture.  There were reducible contractures of the 2nd 
through the 5th toes of the right foot.  Using a goniometer 
measure, there was greater than 20 degrees dorsiflexion 
available in the ankle bilaterally with the knee flexed.  
There was 65 degrees of motion of the right 1st 
metatarsophalangeal joint and 70 degrees of dorsiflexion of 
the left 1st metatarsophalangeal joint.  The examiner 
indicated that the lesser metatarsophalangeal joints could be 
moved through a full 65 degrees of dorsiflexion at the 
metatarsophalangeal joint, 10 degrees of plantar flexion 
bilaterally without pain, and range of motion dorsiflexion 
and plantar flexion, with  resistance.  The veteran was 
unable to stand for more than 15 minutes without cramping and 
contracture of the lesser toes.  It was noted that the 
veteran went through the collapse of long arches of the feet, 
bilaterally.  There was mild pain to palpation of the medial 
arch as well as the metatarsophalangeal joints of the 2nd 
through the 4th toes of both feet.  There was irritation with 
his shoe gear and following standing and over 3 hours of a 
period of time, there was swelling.  The veteran related that 
he could only stand for 30-45 minutes before he had an 
increase in discomfort, balance, and instability.  

An examination of his shoes reflected normal wear pattern 
consistent with pes valgus and normal lateral heel wear as 
well as medial push off pressure.  Pedal pulses were 2+/4 on 
the dorsalis pedis and posterior tibial bilateral.  There was 
no sign of significant edema or rubor noted with dependency 
nor pallor noted on elevation.  The veteran was very unstable 
on attempts at toe raise and was unable to balance 
effectively.  He was not able to balance for more than 1-2 
seconds on a single limb without grasping.  The veteran had 
rigid contracture of the 2nd digits bilaterally with reduced 
contracture of the lesser toes and a hallux valgus deformity 
of the first metatarsophalangeal joint, right foot, which was 
not painful.  The veteran had a 5 degree valgus position of 
the Achilles tendon in both feet.  There was a 100 percent 
correction of the Achilles tendon alignment with manipulation 
without discomfort in the long arch of the foot.  There was a 
5 degree of valgus on the right foot which was correctable by 
manipulation and 7 degree valgus on the left foot which was 
correctable by manipulation.  There was forefoot varus of 
approximately 6 degrees on the right foot and 8-9 degrees on 
the left.  It could be manipulated to 3 degrees on the right 
foot and 4 degrees on the left.  There was 65 degrees 
dorsiflexion on the right foot and 60 degrees dorsiflexion of 
the left without crepitation or irritation on the day of the 
examination.  

X-rays revealed degenerative arthritis changes in both feet 
in multiple places.  The examiner indicated that the x-rays 
and examination suggested a flexible flatfoot pes valgus 
which was most amenable to biomechanical support in the form 
of orthotic therapy.  The hammer digits were a normal 
progression of flat foot deformity due to contracture of the 
tendon groups as a result of the flexible nature of the 
flatfoot.  The progression of the hallux valgus deformity on 
the right foot was also consistent with a pes valgus foot 
structure.  As this was currently a nonpainful deformity, the 
digits were nonpainful in terms of their contracture 
formations, appropriate foot wear and accommodating orthosis 
would be appropriate treatments for the veteran's lifetime.  

In August 2002, the veteran was seen at VA's podiatry clinic.  
The examiner opined that the veteran had leg muscle and ankle 
pain which might be related to his bilateral foot arthritis.  

In June and September 2004, the veteran was seen at VA's 
podiatry clinic for foot pain and a swollen red toe.  

In March 2005, the veteran was seen at VA's podiatry clinic 
for his pes planus.  At that time, he complained of leg 
cramping and pain.  He had minimal pain in the feet at mid 
arch areas, right greater than the left side.  It was noted 
that he wore orthoses which improved his walking, but were 
wearing down.  Pedal pulses were 2/4.  Sensation was intact 
to fine touch.  There were no wounds or lesions.  The 
orthoses were adjusted.  

December 2005 letters of G.M.M., a nurse, indicated that the 
veteran was experiencing cramping of the muscle of the legs 
and feet which made the veteran appear deformed.  

In November 2006, the veteran was afforded another VA feet 
examination.  At that time, the veteran reported daily foot 
pain, particularly if the veteran had been standing for too 
long, although he also had pain on sitting.  He described how 
his toes drew up during spasms and showed photos of that.  
The examiner felt that the veteran had similar symptoms in 
his hands and the examiner felt that this represented carpal 
pedal spasms which was a medical condition which would not be 
related to the veteran's pes planus or degenerative changes.  
The veteran related that he had been walking with a walker 
for the past 3 months because his legs gave out.  The veteran 
reported that he could walk 1/2 of a block.  

The veteran walked with a slow, steady gait and he pushed a 
wheeled walker.  He wore slip-on leather shoes.  He did not 
really limp and, on walking, both feet had a normal heel 
strike, stance phase, and toe-off phase.  Examination of the 
feet revealed diminished arches, although there was .5 
centimeter clearance between the floor and the medial aspect 
of the arch in the standing position.  The veteran had mild 
subjective tenderness in the arches, bilaterally.  There was 
mild pain upon manipulation in the left forefoot, but not in 
the right.  There was a small callus or wart forming under 
the first metatarsal head of the left forefoot.  Otherwise, 
there was no abnormal callus formation on either foot 
consistent with abnormal wear of the heels.  The veteran's 
pulses were intact.  The veteran had hammertoe deformity of 
the 2nd and 3rd toes of the right foot with some overriding of 
the 2nd toe over the 3rd.  His Achilles tendons aligned 
symmetrically over the calcaneus bilaterally.  There was no 
abnormal pronation nor supination.  There was no tenderness 
of the Achilles tendon.  The diagnosis was bilateral pes 
planus.  

At the outset, the Board notes that service connection has 
been denied for muscle cramps of the legs and bilateral ankle 
disabilities.  The veteran did not appeal that determination.  
As such, any complaints with regard to the legs or ankles is 
not for consideration in rating the veteran's bilateral pes 
planus and/or his degenerative joint disease.  

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, DCs 5276 through 5284.  Several disabilities 
listed in this portion of the rating schedule are expressly 
denoted as "unilateral," see 38 C.F.R. § 4.71a, DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See 38 C.F.R. § 4.71a, DC 5279.  Still, other 
disabilities are given one rating if the condition is 
unilateral and a different rating if the condition is 
bilateral.  See 38 C.F.R. § 4.71a, DCs 5276 and 5278.

Under DC 5276, a 30 percent evaluation is assignable for 
severe bilateral involvement, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc.  A 50 percent 
rating is assignable for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, DC 5276.

The veteran has bilateral pes planus.  The veteran does not 
meet or approximate the criteria for a 50 percent rating 
under DC 5276.  The veteran does not have marked pronation or 
marked inward displacement.  He had no abnormal pronation or 
supination on examination.  The veteran does not have extreme 
tenderness of plantar surfaces of the feet.  His pain and 
tenderness have been shown to be mild.  The veteran's feet 
disabilities were noted to be correctable/improved by 
orthotics/orthoses.  The veteran has described severe spasm 
of the feet; however, on examination, there was no spasm or 
tenderness.  The November 2006 VA examiner felt that the 
reported spasms were unrelated to the veteran's service-
connected feet disabilities.  Nevertheless, even considering 
that spasms might be related to the feet disabilities, 
overall, the veteran's bilateral pes planus more nearly 
approximates the criteria for a 30 percent rating which 
encompasses the veteran's contractures, pain, swelling, and 
intermittent calluses.  The directives of DeLuca are not for 
application as this code is not predicated on limitation of 
motion.  See Johnson.

The Board has considered whether a higher rating is warranted 
under any other foot code.  A higher rating may be assigned 
based on bilateral claw foot.  See DC 5278.  Diagnostic Code 
5278 provides for a maximum 50 percent disability rating when 
there is bilateral marked contraction of plantar fascia with 
a dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  The veteran does not 
have a dropped forefoot on either side.  He has 4 hammertoes 
on each foot, not 5.  Very painful callosities are not shown.  
Varus deformity was not shown to be marked.  

Accordingly, the criteria for a rating in excess of 30 
percent for bilateral pes planus are not met during any 
portion of the appeal period.  

With regard to degenerative joint disease, the veteran is 
currently in receipt of a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Diagnostic Code 
5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The Rating Schedule does not provide compensable ratings for 
limitation of motion of the toes or the feet.  Compensable 
ratings are only provided, in certain instances, for 
amputation of the toes.  See DCs 5170-5173.  In every 
instance in which the Rating Schedule does not provide for a 
zero percent evaluation under a particular Diagnostic Code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
warranted.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints groups, with 
occasional incapacitating episodes, a 20 percent rating is 
warranted.  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities and the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints.  38 C.F.R. § 4.45 (f).

Assuming that the Rating Schedule contemplates all 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities to be one minor joint group, then the only 
disability rating available under Diagnostic Code 5003 is 10 
percent as there is only one minor joint group involved.  

Arguendo, if the interphalangeal, metacarpal and carpal 
joints of each lower extremity is a minor joint group (one 
minor group per side), the competent evidence must show that 
the veteran has occasional incapacitating episodes.  The 
evidence does not show that this is the case.  He has some 
irritation with activities, but is not incapacitated.  Taking 
into consideration DeLuca directives, the veteran has 
limitations due to his feet disabilities, but the evidence 
does not show that the degenerative joint disease results in 
incapacitating episodes.  

In sum, the veteran's degenerative joint disease of the feet 
results in some painful/limited motion of the toes of both 
feet, but does not cause incapacitating episodes.  

Accordingly, the criteria for rating in excess of 10 percent 
for degenerative joint disease of the feet are not met during 
any portion of the appeal period.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent 


for pes planus and against a rating in excess of 10 percent 
for degenerative joint disease of the feet during any portion 
of the appeal period.  


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran is service connected for pes planus, assigned a 
30 percent rating, and degenerative joint disease of the 
feet, assigned a 10 percent rating.  The combined rating is 
40 percent, for these related disabilities.  

The combined rating for all disabilities per 38 C.F.R. § 4.25 
is 40 percent.  Thus, the Board finds that the veteran fails 
to meet the initial criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disability.  As set forth above, the Board has 
considered if higher ratings are warranted for the service-
connected disabilities and determined that higher ratings are 
not in order.  

Nonetheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Consequently, 
38 C.F.R. § 4.16(b) specifically outlines the procedure for 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration of all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set out in Section 4.16(a).  Because the RO specifically 
determined, however, that referral was not appropriate in the 
August 2002 rating decision, the Board finds that it has 
jurisdiction to determine entitlement to a total rating on an 
extra-schedular basis.

In determining entitlement to a total rating based on 
individual unemployability, the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to 


whether an average person would be rendered unemployable by 
the circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.  

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability. Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record clearly shows that the veteran has been unable to 
work for many years.  However, the SSA records as well as VA 
medical records show that the veteran is unemployable due to 
his schizoaffective disorder/schizophrenia.  

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

The recent medical evidence shows that the veteran has a GAF 
of 40 and manifests psychotic symptoms.  See March 2002 VA 
Mental Disorders examination report.  VA medical records 
reflect group and individual treatment for the veteran's 
psychiatric disability to include a 2003 admission for an 
overdose.  The veteran's symptoms are shown by the competent 
medical evidence to be of such severity as to preclude 
employment.  Both VA and the SSA have found the veteran to be 
permanently and totally disabled due to the schizoaffective 
disorder/schizophrenia.  

Conversely, there is no competent evidence establishing that 
the veteran's service-connected feet disabilities prevent the 
veteran from obtaining or retaining employment.  Certainly, 
the veteran demonstrates a limited ability to be on his feet.  
However, there is no supporting evidence that employment not 
requiring such an ability is precluded such as sedentary 
employment.  Rather, the competent evidence shows that the 
veteran is unemployable due to his psychiatric disability.  

A 40 percent combined rating contemplates an impairment in 
the ability to perform substantially gainful employment due 
to the veteran's service-connected disabilities.  However, 
"[t]he percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1.  The 
Board believes, in light of recent medical examinations and 
inpatient/outpatient medical reports, that the VA Schedule 
for Rating Disabilities and the disability evaluations 
assigned to the veteran's bilateral feet disabilities under 
that Schedule accurately reflect the veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a TDIU rating on an 
extraschedular basis is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the feet associated with 
bilateral pes planus is denied.

Entitlement to TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


